DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A substrate evaluation chip used to perform a test for evaluating a thermal characteristic of a mounting substrate on which a power semiconductor is mountable, wherein the insulating substrate is a substrate in which an insulating film is formed on a surface of a single crystal substrate having a thermal conductivity of 250 W/mK or more (claim 1).
A substrate evaluation device used to perform a test for evaluating a thermal characteristic of a mounting substrate on which a power semiconductor is mountable in a state in which a substrate evaluation chip is mounted on a surface of the mounting substrate, the substrate evaluation device comprising a cooling unit configured to cool the mounting substrate;
a load application unit comprising a plurality of terminal electrodes for pressing the mounting substrate against the cooling unit via the plurality of pad bonding patterns; a heating unit configured to raise a temperature of the insulating substrate of the substrate evaluation chip by heating the heating pattern of the substrate evaluation chip via any terminal electrodes of the plurality of terminal electrodes; and a measuring unit configured to measure the temperature of the insulating substrate by the temperature measurement pattern of the substrate evaluation chip via any terminal electrodes of the plurality of terminal electrodes; wherein the thermal characteristic of the mounting substrate is evaluated based on a measurement result of the measuring unit (claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/23/22